            Case 5:19-cv-01129-G Document 1 Filed 12/03/19 Page 1 of 2

                    al Appeals for Oklahoma Appeals Ruling on Case M-2017-511
                                                                                              G
                 filed with predice, still acting as our own defense, we also hold the right to
 correct any rhisfiling or proper forms that are not filed today. This Filing is to comply with
5^^i&^l?t8SSper Appeal. This filing will alert many Liberty Patriot Groups,to bring in
Jppdpral i.awypr<; and rpplarp me as Advocate for this case. We retain all Inalienable Rights
 of fi^^Tfavelers.
  The Appeal is based in 2 segments:
   1. The Case filed and ruled on Filed by Appeals Agent Stillwell, on grounds that 20,000
 lawyers have been solicited and NONE would not take this Free Travel Federal Case, as they
 stated it would end their careers of Way of Life as Lawyers know it, We created This Legal
 Form of government thru Elections". These Cousrts exist to strip away all U.S. Rights to
 enrich themselves,so we told them we are going after their ill gotten pensions.
   2. The following Points of Appeal that were agreed to in his office and not filled by Court
 Appointed Attorney Jeremy Stillwell, listed generally as the order of occurrence.
      A. Speedy Trial, Defendant could not hire one lawyer out of dozen paid previously,so no
 speedy trial, by days set out buy Supreme court. The appeals process has stretched to the
 maximum time of 30 months,6 months being the shortest.
      B. Redacting of Police Evident, Video Tape of scene was Edited out where the officer
 went into a Petite Ma PTSD Terror Seizure thinking the defendant was about to kill him.
 Captain Burk took command of the Officer as had been our career, as Fire Ground
 commander we commanded Cops and the Entire Emergency Scene. The jury could not see
 the meltdown failure of a Safety Officer threating civilians with death. Another officer friend
 had done just that, killed a unarmed girl, ending her life and his career. PTSD Officers should
 not be on the job. I told Chief McNickel in his office, the next day that that guy is unstable,
 and does not need to be a "Loose Cannon" in public. He needs off Line, Norm got a bit pissed
 and said it personnel you know 1 can't talk about it". He tried to kill me of all people, on a
 PTSD (story above). You better put him at a desk,like we did a few others. You can't
 threaten the wrong citizen of we take up for ourselves, since Law enforcement is Corrupted
 to the core, by the city Manager Form of Government. That is being changed back to
 America too. Elected City Officials for every City Department, Streets, Water-sewer etc.
    C. The court would not allow defendant to call 2 of primary witnesses. The Jury never got
 to here the defense evidence. The head Stillwater IDS Lawyer confessed to the corruption
 but we could not put him on the stand,or the officer.
    D. The Free Traveler Court Case-Investigative report, has documented The Court
 Appointed Attorney System is absolute corruption as Rights Strippers rather than
 Defenders of our United Unalienable Rights. The First Act of being Appointed by the judge is
 to walk up beside the Client and Wave All Their Rights. Next, The Angry Judge says do you
 understand I can do anything to you if you waive your rights"? The Poor, Emotionally
 Overwhelmed Prisoner. Signs the paper. No Rights, The Judge can do anything, everyone
 walks the same path, they parade the poor emotionally broken and now jailed citizen before
 the court and all who are there are sick of the system,they just don't know what to do about
 it. That Trial is already in Federal Court Tulsa 53 Counties for the debtors prisons.
   E. 1 had filed this appeals before entering the courtroom on judgment day,the Judge said
 She would have to Appoint me a Lawyer to handle my appeals case. The same lawyer that
 she would not let testify, was appointed, He said I would be out of jail in a hour of paper
 work see you in 2. Instead of paper work he disqualifies himself and left me in jail for 7
 days. We did the to to see "torture methods" of sleep deprivation,4 foot heavy steal doors
 are shaking everyone's beds. Prisoners are awaken every hour,the sleep depravation of
 Articles of Torture. Sleep Deprivation prevents Emotional Healing and creates neuroses.
 The "Right to Sleep for emotional & Body healing" is Nature's Laws.Signed Bill Burk
Case 5:19-cv-01129-G Document 1 Filed 12/03/19 Page 2 of 2
